Berkley Resources Inc. Form 51-102F1 MANAGEMENT’S DISCUSSION & ANALYSIS For the period ended June 30, 2007 Page 1 The following discussion and analysis of the operations, results and financial position of Berkley Resources Inc. (the “Company” or “Berkley”) for the period ended June 30, 2007 should be read in conjunction with the June 30, 2007 interim financial statements and the related notes.The effective date of this report is August 28, 2007. Forward Looking Statements Except for historical information, the Management’s Discussion & Analysis (the “MD&A”) may contain forward-looking statements.These statements involve known and unknown risks, uncertainties, and other factors that may cause the Company’s actual results, levels of activity performance or achievement to vary from those expressed or implied by these forward looking statements. Description of Business The Company’s principal business activities are the acquisition, development, exploration and production of petroleum and natural gas reserves in Alberta and Saskatchewan. The Company also has real estate holdings. The Company’s real estate holdings are being sold and the transaction is expected close on September 7th, 2007 or earlier. The Company is a reporting issuer in British Columbia and Alberta and trades on the TSX Venture Exchange under the symbol BKS, on the OTC as a foreign issuer under the symbol BRKDF and on the Frankfurt Stock Exchange under the symbol W80 and WKN 871666. Overall Performance The Company operates in two distinct segments, oil and gas and real estate rental. An overview analysis by segment is as follows: Oil and Gas Industry Overview The oil and gas industry had a readjustment in the first and second quarters 2007. With the current change in tax legislation outlined by the Canadian Finance Minister on October 31st, 2006 has slowed down the activities of the Royalty Income Trusts (“RITS”). We believe this change will benefit the oil and gas junior companies, like Berkley, in cost of operations, opportunities and more funds flowing into these juniors where over the past few years the funds were being directed into the RITS. Currently the increased investment flow into Junior Oil and Gas companies has not happened, but we see a large amount of investment dollars available, which will need to be invested in the second half of 2007, a large portion of which should be going to the Juniors. Oil prices fluctuated between $51 US and $77.50 US per barrel over the first 8 months of 2007, with prices closing at $71.09 on August 24th, 2007 ($per barrel for West Texas Intermediate (WTI)). Natural gas prices have also been very volatile through the first 5 months of 2007 fluctuating between $5.50/mcf US and $9/mcf US during the year, closing at $5.52/mcf US on August 24th, 2007. Costs of all related services have been high for 2006 but with the changes to the RITS, discussed above, we believe that both competition for labour, goods and services throughout industry and costs related to drilling and new exploration will soften going through 2007. This apparent softening has happened as rig utilization in Alberta is way down and should translate into reduce drilling costs. Company Activity The Company has drilling scheduled for two areas in Alberta during the balance of 2007 and into 2008. Both are high quality prospects, one is natural gas (Crossfield) and the second is a combination of dual zone oil and shallow natural gas (Senex). The Company recently reported on these two areas as follows: Berkley Resources Inc. Form 51-102F1 MANAGEMENT’S DISCUSSION & ANALYSIS For the period ended June 30, 2007 Page 2 Senex Area, Alberta (Townships. 92/93, Ranges 6/7 W5M): Berkley (20% ±) and its operating partner Onefour Energy Ltd. (80% ±) have increased their land holdings in this area to approximately 70 sections. This increase in land holdings will provide the Company with a very large block on which to develop all three productive formations identified to date. The formations are: Keg River (oil), Slave Point (oil) and Blue Sky (gas). The Company and its partner have a nine Keg River well drilling program planned between August 2007 and April 2008. This drilling program will cost the Company approximately $2 million. The Company and its partner have also planned a 6 well program in the Slave Point zone. The 6 targets are 2 water injection wells and 4 targeted as producers. The Company and its partner have also been injecting water over the last 6 months into this slave point zone and should begin to see results over the next 2 months. Over the last year and a half the company and its partner have completed approximately 45 sections of 3D seismic. The Company is reviewing and analyzing this seismic and may come up with new targets in addition to those mentioned above for the next drilling period which is August through April. Crossfield West Area, Alberta (Township 28, Range 1 W5M): The licensing process of this sour-gas prospect is well underway. The Company (35%) and its partners have negotiated extensions to certain of its freehold leases which will maintain our existing drilling lease block of six sections. The Company is currently negotiating to improve its land position in this area but currently have sufficient holdings to move ahead with our own drilling plans. The Company believes that it should have its licensing hearing by September/October, 2007 and believes that they should be approved to drill before the end of 2007 or into the first quarter of 2008. Summary The Company has made a major commitment to the Senex Area in north-central Alberta. Large resource of oil has been identified in two Devonian formations and a significant natural gas reserve in shallow lower Cretaceous sand.
